Name: Council Regulation (EEC) No 478/93 of 25 February 1993 establishing ceilings and Community surveillance for imports of certain products originating in the Republics of Croatia, Bosnia-Herzegovina, Slovenia and in the territory of the former Yugoslavian Republic of Macedonia (1993)
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  trade policy;  political framework;  political geography
 Date Published: nan

 Official Journal of the European Communities No L 51 /93. 3 . 93 COUNCIL REGULATION (EEC) No 478/93 of 25 February 1993 establishing ceilings and Community surveillance for imports of certain products originating in the Republics of Croatia, Bosnia-Herzegovina, Slovenia and in the territory of the former Yugoslavian Republic of Macedonia (1993) whereas this cooperation has to be particularly close since the Commission must be able to take appropriate measures to reintroduce customs duties if one of the ceilings is reached, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 3953/92 of 21 December 1992 concerning the arrangements ap ­ plicable to the import into the Community of products originating in the Republics of Croatia, Bosnia ­ Herzegovina, Slovenia and the territory of the former Yugoslavian Republic of Macedonia (') provides for exemption from customs duty and charges having an equivalent effect for almost all products falling within Chapters 25 to 97 of the combined nomenclature and originating in those Republics ; whereas Article 3 of that Regulation stipulates that the products listed in Annexes C I to C IV hereto should be subject to annual import ceilings, the exceeding of which may result in reintroduc ­ tion of the customs duties applicable to third countries ; whereas, under these circumstances, the Commission must be kept regularly informed of the trend of imports of the said products and whereas it is therefore necessary for imports of those products to be subject to surveil ­ lance ; whereas the said tariff ceilings should therefore be opened for 1993 ; Whereas within the limits of these tariff quotas, the Portuguese Republic should apply the duties calculated in accordance with the relevant provisions of Council Regu ­ lation (EEC) No 4150/87 of 21 December 1987 amending Regulations (EEC) No 449/86 and (EEC) No 2573/87 (2) ; Whereas Community surveillance may be achieved by means of an administrative procedure based on charging imports of the products in question against the ceilings at Community level as and when those products are entered with the customs authorities for free circulation ; whereas this administrative procedure must make provision for the possibility of reintroducing customs duties as soon as the ceilings are reached at Community level ; Whereas this administrative procedure requires close and particularly rapid cooperation between the Member States and the Commission and the latter must in particular be able to follow the progress of quantities charged against the ceilings and keep the Member States informed ; Article 1 1 . From 1 January to 31 December 1993, imports into the Community of certain products originating in the Republics of Croatia, Bosnia-Herzegovina, Slovenia and in the territory of the former Yugoslavian Republic of Mace ­ donia and listed in Annexes C I, C II, CIII and C IV to Regulation (EEC) No 3953/92 shall be subject to ceilings and Communit surveillance. The description of the products referred to in the first subparagraph, their combined nomenclature codes and the corresponding ceilings or sub-ceilings are set out in the said Annexes. In Annex C II, the ceilings are indi ­ cated in column 4 (b). Within the limit of these tariff quotas, the Portuguese Republic shall apply the duties calculated in accordance with the relevant provisions of Regulation (EEC) No 4150/87. 2. The ceilings laid down for certain products listed in Annex C II wich have been the subject of an outward processing operation in accordance with the Community rules on economic outward processing are indicated in column 4 (a). 3 . Quantities shall be charged against the ceilings or sub-ceilings as and when the products are entered with customs authorities for free circulation accompanied by a movement certificate in accordance with the rules of origin adopted in accordance with the procedure laid down in Article 14 of Council Regulation (EEC) No 802/68 of 27 June 1968 on the common definition of the concept of the origin of goods (3). With regard to the ceilings established for categories 5, 6, 7, 8, 1 5 and 1 6 of column 4 (a) of Annex C II, reimported goods which have been the subject of an outward proces ­ sing operation in accordance with the Community rules on economic outward processing may be charged against (') OJ No L 406, 31 . 12. 1992, p . 1 . 0 OJ No L 389, 31 . 12. 1987, p . 61 . (3) OJ No L 148, 28 . 6 . 1968, p. 1 . Regulation as last amended by Regulation (EEC) No 456/91 (OJ No L 54, 28 . 2. 1991 , p. 4.). No L 51 /10 Official Journal of the European Communities 3. 3 . 93 the respective ceilings only if the movement certificate issued by the competent authorities of the Republics or territory in question contains a reference to the prior authorization provided for by the Community rules on economic outward processing. Goods may be charged against a ceiling or sub-ceiling only if the movement certificate is presented before the date on which customs duties are reintroduced. The extent to which the ceilings and sub-ceilings are used up shall be determined at Community level on the basis of the imports charged against them in the manner defined in the first, second and third subparagraphs. Member States shall periodically inform the Commission of imports charged in accordance with the above proce ­ dure ; such information shall be supplied in the manner laid down in paragraph 5. 4. As soon as the ceilings or sub-ceilings have been reached, the Commission may adopt a Regulation reintro ­ ducing, until the end of the calendar year, the customs duties actually applied in respect of third countries. 5 . Member States shall send the Commission not later than the fifteenth day of each month statements of the quantities charged during the preceding month . If the Commission so requests, they shall provide such state ­ ments for a period of 10 days and forward them within five clear days of the end of each 10-day period. Article 2 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with. Article 3 This Regulation shall enter into force on the day fol ­ lowing that of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 February 1993 . For the Council The President J. TR0JBORG